Citation Nr: 0423789	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1968 to 
February 1970.  He died in April 2002.  The appellant 
(claimant) is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The RO has not obtained the veteran's service medical 
records.  It is noted that in August 1970, the RO received 
the veteran's "Board of Review for Elimination 
Proceedings."  These records primarily pertain to 
disciplinary proceedings which occurred during the veteran's 
active service.  Therefore, the RO should attempt to ensure 
that all service medical records, to include any inpatient 
records for treatment of a dog bite at the 22nd Support 
Hospital, APO 96308 are obtained and associated with the 
claims file.  

The record indicates that the veteran received treatment for 
his liver disorder from the University of Connecticut Health 
Center and the Westerly Hospital.  It appears that he also 
received treatment for his liver disorder from Pequot Medical 
Center, Boston's Beth Israel Deaconess, Lahey Clinic, and 
Memorial Sloan Kettering.  (See June 2000, July 2001, August 
2001, October 2001, and March 2002 VA treatment reports.)  
The RO should take the appropriate measures to obtain these 
private medical records.  

In addition, the appellant testified that the veteran was 
exposed to blood when he held a close friend who had been 
injured and who died in action while in Vietnam.  The RO 
should take the appropriate measures to obtain all 
information necessary in an attempt to verify this incident, 
to include the name of the soldier who was killed, the date 
of his death, and his unit of assignment.  

After all pertinent evidence has been gathered and associated 
with the claims file, the RO should send the claims file to 
an oncologist/hepatologist to obtain an opinion as to the 
etiology of the veteran's death.  In this regard, it is noted 
that the veteran underwent a liver biopsy in August 2001 at 
the University of Connecticut Health Center.  As such, the 
oncologist/hepatologist should indicate whether reviewing the 
slides from this study would be of assistance in rendering 
the requested opinion.  The RO should thereafter undertake 
measures as appropriate.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), concerning 
the duty to notify and assist the 
appellant is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate the 
claim of entitlement to service 
connection for the veteran's cause of 
death.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence.  The claimant must be 
instructed to submit all pertinent 
evidence in her possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, that 
development must be accomplished.  The RO 
must provide adequate reasons and bases 
for its determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the claimant.  See, e.g., 
the chronological duties set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159 (2003).

2.  The RO should take the necessary 
steps to try and obtain all available 
service medical records, to include any 
inpatient records for treatment of a dog 
bite in August 1969 at the 22nd Surgical 
Hospital, APO 96308, for association with 
the claims file.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain such government records would 
be futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

3.  The RO should take the appropriate 
steps to obtain the veteran's medical 
records of treatment for his liver 
disorder from:  the University of 
Connecticut Health Center in Farmington, 
Connecticut, Westerly Hospital, Pequot 
Medical Center, Boston's Beth Israel 
Deaconess, the Lahey Clinic, and Memorial 
Sloan Kettering.  If the appellant 
identifies any other outstanding 
pertinent records, or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims file, to include VA or 
private medical records, efforts to 
secure those records are to be 
undertaken.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

4.  The RO should take the appropriate 
measures to obtain all information 
necessary to verify the alleged incident 
of the veteran's exposure to blood, while 
holding a fellow soldier who died in 
combat.  The appellant should be 
requested to identify the name of the 
soldier who was killed, the date of his 
death, and his unit of assignment.  The 
appellant should be advised that without 
this information, it may not be possible 
to verify the alleged incident.

5.  After completion of the above 
development, the RO should submit the 
claims folder to a board-certified 
oncologist/hepatologist for an opinion on 
whether the veteran's cause of death was 
related to service.  The claims file must 
be provided to the physician for review.  
If the RO verifies exposure to blood in 
the manner described by the appellant, as 
noted in paragraph four above, the 
physician should be advised to take that 
into consideration in rendering his/her 
opinion.  The physician should also be 
advised that liver biopsies were taken in 
August 2001 at the University of 
Connecticut Health Center.  If slides 
from that study would be of assistance in 
rendering his/her opinion, the physician 
should notify the RO so that appropriate 
action may be undertaken.  After complete 
review of the entire evidence of record, 
the physician is to opine whether it is 
at least as likely as not that a disease 
or injury incurred in service was the 
principal or contributory cause of death.  
The physician is advised that the record 
contains several medical opinions on 
whether the cause of death was incurred 
in service, and those must be considered 
and addressed in any report.  The 
physician must provide a clear 
explanation for his/her finding and 
opinion. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, and prepare a 
rating decision.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
a supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  She and her representative 
should then be afforded an applicable 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

